Name: Commission Regulation (EEC) No 2003/93 of 23 July 1993 opening a tender for the supply of olive oil held in intervention stocks to the people of Albania pursuant to Council Regulation (EEC) No 3106/92
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 7. 93 Official Journal of the European Communities No L 182/35 COMMISSION REGULATION (EEC) No 2003/93 of 23 July 1993 opening a tender for the supply of olive oil held in intervention stocks to the people of Albania pursuant to Council Regulation (EEC) No 3106/92 fying the packaging plant other than the identification number referred to at Article 4 Commission Regulation (EEC) No 2677/85 (4). No other markings shall be permitted. 4. Offers submitted in response to the invitation to tender shall take account of all the costs involved in the operation, including the withdrawal, refining, mixing and packaging costs and the cost of transport for goods deli ­ vered unloaded at the port of Durres. 5. Products dispatched in accordance with this Regula ­ tion shall not qualify for export refunds or for consump ­ tion aid. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3106/92 of 26 October 1992 on action for the free supply of agri ­ cultural products to the people of Albania ('), and in parti ­ cular Article 5 thereof, Whereas Commission Regulation (EEC) No 309/93 (2) lays down general detailed rules for the application of Council Regulation (EEC) No 3106/92 ; whereas, in addi ­ tion, specific rules should be laid down for the supply of olive oil from intervention stocks ; whereas, taking account of budgetary resources and the requirements for the proper management of intervention stocks, a tende ­ ring procedure should be organized for the supply of four lots of 500 tonnes of olive oil held by the Italian and Spanish intervention agencies, HAS ADOPTED THIS REGULATION : Article 2 1 . The closing date for the lodging of tenders with the intervention agencies referred to in Annex III shall be 29 July 1993 at 12.00 noon (Brussels time). 2. Tenders shall relate to the total quantiy of a lot referred to in Article 1.(1 ). 3 . The tendering security referred to in Article 6 ( 1 ) (h) of Regulation (EEC) No 309/93 shall be fixed at ECU 200 per tonne. 4. Notwithstanding the second paragraph of Article 9 of Regulation (EEC) No 309/93, the supply security shall be fixed at ECU 2 100 per tonne . Article 2 The quantities of basic product awarded must be with ­ drawn from intervention stocks by 31 August 1993 at the latest. Article 1 1 . In accordance with the provisions of Regulation (EEC) No 309/93 a tendering procedure is hereby initiated for the quantity of olive oil to be removed from Italian and Spanish intervention stocks in payment of the costs of transformation, packaging and transport of four lots of 500 tonnes of olive oil as indicated in Annex I. 2. The raw materials necessary for the preparation of the four lots of 500 tonnes of olive oil shall be made avai ­ lable by the intervention agency as follows :  10 % of the quantity offered in virgin olive oil other than lampante grade,  90 % of the quantity offered in lampante virgin olive oil in accordance with the formula laid down in Article 17 of Commission Regulation (EEC) No 2960/77 (3). 3 . The end product must be put in metal containers in accordance with Annex II . The words 'Olive oil  Product of the European Community' must appear on the packaging in Albanian and one of the official languages of the Community, together with a code number identi Article 4 The intervention agencies shall notify the Commission regularly of all available information concerning the progress of the supply operation . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 312, 29. 10. 1992, p . 2. (2) OJ No L 36, 12. 2. 1993, p . 30. O OJ No L 348 , 30. 12. 1977, p. 46. (4) OJ No L 254, 25. 10 . 1985, p. 5. No L 182/36 Official Journal of the European Communities 24. 7. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX I Quantity (net) of end product Dates of deliveryto be delivered . CT-\(in tonnes) to the Port of Durres 500 Before 8.9.1993 500 Before 15.9 . 1993 500 Before 22.9. 1993 500 Before 29.9 . 1993  Destination : Port of Durres  Address of recipient in Albania : Agro Export Tel : 355 (42) 22 533 Telefax : 355 (42) 24 585/34 357 Telex : 22248 AGRO TR AB. 24. 7. 93 Official Journal of the European Communities No L 182/37 ANNEX II 1 . Requirements relating to packaging and preservation The olive oil will be contained in one-litre metal containers coated inside with food-can varnish or which have undergone treatment offering equivalent guarantees, filled to capacity and hermetically sealed. The metal containers in turn will be packed in cardboard boxes containing 20 litres. Any glue used in making up or closing the cardboard boxes must be water resistent. Adhesive tape, if used, must not come unstuck in damp conditions. (a) Resistence to vertical shock : three vertical falls from a height of- one metre. This test is to be carried out in accordance with standards ISO 2248 on three different edges of diffe ­ rent trihedrons, the packaging being suspended in such a way that its centre of gravity is vertical from the point of fall. (b) Resistence to minimal compression : 6 000 newtons. This test is to be carried out in accordance with standards ISO 2872 and 2874, the packaging being placed in its normal transportation position. The result of each of these tests is to be evaluated on five complete packages as follows :  the cardboard boxes may be distorted but must remain intact and have no major rips,  there must be no leakage from the metal containers once they have been placed under vacuum. The conformity of the packaging with the above requirements will be certified by an institute of packa ­ ging approved by the Member State concerned which will provide a detailed report and a description of the technical characteristics of the components of the packaging. The certificate of conformity will be valid for one year only. 2. Requirements relating to labelling Metal containers that have been printed lithographically and printed cardboard boxes will bear in the language or languages referred to in the notice of invitation to tender the following particulars : (a) the words 'olive oil' ; (b) the words 'Product of the European Community' ; (c) the net contents ; (d) the month and year of manufacture ; (e) the processor's code. These particulars will appear on one side at least of the packagings and will occupy not less than one third of the surface area. ANNEX III Address of the intervention agency : Spain SENPA, Beneficencia, 8 , E-28004 Madrid, Tel : (34-1 ) 572 02 01 , Telefax : (34-1 ) 571 45 62. Italy AIMA, Via Palestro, 81 , I-00185 Roma, Tel : (39-6) 47 49 91 , Telefax : (39-6) 44 51 958.